10/13/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA


                           Nos. DA 20-0033

STATE OF MONTANA,

     Plaintiff and Appellee,
v.

JUSTIN LEE LONGTINE,



                               ORDER




     Appellant’s motion to consolidate is GRANTED. It is hereby

ORDERED that DA 20-0033, DA 20-0034, DA 20-0035, and DA 20-0036

be consolidated for the purposes of appeal under Cause No. DA 20-0033.




                                                             Electronically signed by:
                                                                   Mike McGrath
                                                      Chief Justice, Montana Supreme Court
                                                                 October 13 2020